      Case 3:12-cr-00158-DMS Document 98 Filed 11/16/20 PageID.927 Page 1 of 6



 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                           Case No.: 3:12-CR-00158-DMS-2
12                                      Plaintiff,
                                                         ORDER DENYING MOTION FOR
13   v.                                                  SENTENCE MODIFICATION
                                                         UNDER 18 U.S.C. § 3582(C)
14   JOHN PENNEPACKER,
15                                    Defendant.
16
17         On September 1, 2020, Defendant John Pennepacker filed a motion for
18   compassionate release under 18 U.S.C. § 3582(c)(1)(A). The United States filed a response
19   in opposition. For the reasons given herein, the Court denies Defendant’s motion.
20                                               I.
21                                       BACKGROUND
22         On February 9, 2012, Defendant Pennepacker pled guilty to one count of importation
23   of methamphetamine and aiding and abetting, in violation of 21 U.S.C. §§ 952, 960 and 18
24   U.S.C. § 2. (ECF No. 35.) Defendant was sentenced to ten years in prison and five years
25   of supervised release. (ECF No. 77.) Defendant is scheduled to be released on November
26   30, 2020. (ECF No. 88 at 1.)
27         Defendant is fifty-seven years old and suffers from herniated disks in his back,
28   Hepatitis B and C, high blood pressure, bipolar disorder, anxiety, depression, and a seizure

                                                     1
                                                                               3:12-CR-00158-DMS-2
      Case 3:12-cr-00158-DMS Document 98 Filed 11/16/20 PageID.928 Page 2 of 6



 1   disorder. (Id. at 1–2.) Defendant is currently incarcerated in the Metropolitan Correctional
 2   Center (“MCC”) in San Diego, California. (Id. at 2.) As of November 13, 2020, the Bureau
 3   of Prisons (“BOP”) reported six inmates currently positive for COVID-19 at MCC, with
 4   262 having recovered. See COVID-19: Coronavirus, FEDERAL BUREAU OF PRISONS,
 5   https://www.bop.gov/coronavirus/ (last visited November 13, 2020). Defendant tested
 6   positive for COVID-19 on August 27, 2020. (Ex. B to ECF No. 94 at 161.) As of
 7   September 8, 2020, Defendant’s COVID-19 diagnosis was indicated as “resolved.” (Id. at
 8   142.) Based on these allegations, Defendant filed the present motion for compassionate
 9   release under 18 U.S.C. § 3582(c)(1)(A). (ECF No. 88.) Defendant seeks the modification
10   of his sentence to time served. (Id. at 1.) The United States opposes Defendant’s motion.
11   (ECF No. 94.)
12                                               II.
13                                         DISCUSSION
14         In general, a court may not modify a sentence of incarceration once it has been
15   imposed, unless expressly permitted by statute or Rule 35 of the Federal Rules of Criminal
16   Procedure. United States v. Penna, 319 F.3d 509, 511 (9th Cir. 2003). The First Step Act
17   (“FSA”) is such a statute. See Pub L. 115-391, 132 Stat. 5194, 5239 (2018). Among the
18   criminal justice reforms implemented by the FSA, Congress amended 18 U.S.C. §
19   3582(c)(1)(A) to allow the defendant to move the district court for compassionate release
20   after exhausting the BOP process.
21         Section 3582(c) of Title 18 of the United States Code provides that a court may not
22   modify a term of imprisonment except “upon motion of Director of the Bureau of Prisons,
23   or upon motion of the defendant.” A defendant may bring a § 3582(c) motion after she has
24   “fully exhausted all administrative rights to appeal a failure of the Bureau of Prisons” to
25   act or “the lapse of 30 days from the receipt of such a request by the warden of the
26   defendant’s facility, whichever is earlier.” 18 U.S.C. § 3582(c)(1)(A). Administrative
27   exhaustion is a prerequisite to filing the motion in district court, and “[e]xhaustion occurs
28   when the BOP denies a defendant’s application or lets thirty days pass without responding

                                                   2
                                                                                3:12-CR-00158-DMS-2
      Case 3:12-cr-00158-DMS Document 98 Filed 11/16/20 PageID.929 Page 3 of 6



 1   to it.” United States v. Mondaca, No. 89-cr-0655-DMS, 2020 WL 1029024, at *2 (S.D.
 2   Cal. Mar. 3, 2020) (internal quotation marks and citations omitted). Here, Defendant
 3   submitted a request for compassionate release to the warden of MCC on June 16, 2020.
 4   (Ex. C to ECF No. 88.) A BOP Health Services Administrator issued a memorandum to
 5   the warden of MCC on July 11, 2020, stating Defendant did not meet the medical criteria
 6   for compassionate release. (Ex. D to ECF No. 94.) The United States notes Defendant’s
 7   request was denied on September 16, 2020, and does not dispute that Defendant has
 8   exhausted his administrative remedies. (ECF No. 94 at 7.) Accordingly, the Court may
 9   address Defendant’s motion on its merits.
10         The FSA allows a district court to modify a sentence and grant compassionate release
11   if it finds “extraordinary and compelling reasons” warrant such a reduction, the reduction
12   complies with 18 U.S.C. § 3553(a), and the defendant “is not a danger to the safety of any
13   other person or to the community[.]” See 18 U.S.C. § 3582(c)(1)(A); United States
14   Sentencing Guidelines (“U.S.S.G”) § 1B1.13. Defendant contends he meets the foregoing
15   criteria. As the movant, Defendant bears the burden of establishing that he is eligible for
16   a sentence reduction. See United States v. Jones, 836 F.3d 896, 899 (8th Cir. 2016).
17         1. Extraordinary and Compelling Reasons
18         Defendant argues he is eligible for compassionate release because his underlying
19   health conditions make him particularly susceptible to COVID-19.          The Sentencing
20   Guidelines provide that extraordinary and compelling reasons may exist for compassionate
21   release where a defendant suffers from, among other conditions, “a serious physical or
22   mental condition … that substantially diminishes the ability of the defendant to provide
23   self-care within the environment of a correctional facility and from which he or she is not
24   expected to recover.” U.S.S.G § 1B1.13, cmt n.1(A)(i)(I).
25         Defendant has been diagnosed with Hepatitis B and C, as well as bipolar disorder
26   (Ex. D to ECF No. 88 at 72, 80). Defendant also suffers from high blood pressure, seizures,
27   anxiety, and depression. (ECF No. 88 at 2.) The United States contends that Defendant’s
28   conditions do not constitute “extraordinary and compelling reasons” that render him unable

                                                  3
                                                                              3:12-CR-00158-DMS-2
      Case 3:12-cr-00158-DMS Document 98 Filed 11/16/20 PageID.930 Page 4 of 6



 1   to provide self-care. The Centers for Disease Control and Prevention (“CDC”) states that
 2   high blood pressure and liver diseases are conditions that might place individuals at
 3   increased risk for severe illness from COVID-19.        See People with Certain Medical
 4   Conditions,    CENTERS       FOR      DISEASE      CONTROL       AND      PREVENTION,
 5   https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-
 6   medical-conditions.html (last visited November 13, 2020). The CDC does not state that
 7   any of Defendant’s other medical conditions pose an increased risk with respect to COVID-
 8   19. See id.
 9         The United States further argues that compassionate release should not be granted
10   to a defendant who has recovered from COVID-19 without symptoms. As of September
11   8, 2020, Defendant’s COVID-19 diagnosis was marked as “resolved.” (See Ex. B to ECF
12   No. 94 at 142.)     Defendant contends this does not preclude him from establishing
13   “extraordinary and compelling reasons” for a sentence reduction because he is still
14   susceptible to reinfection. (ECF No. 88 at 9–10.) Courts are split on whether an individual
15   who has recovered from COVID-19 can still show extraordinary circumstances. Compare
16   United States v. Molley, No. CR15-0254-JCC, 2020 WL 3498482, at *3 (W.D. Wash. June
17   29, 2020) (finding uncertainty around reinfection and immunity “cuts against
18   compassionate release”) with United States v. Yellin, No. 3:15-CR-3181-BTM-1, 2020 WL
19   3488738, at *3 (S.D. Cal. June 26, 2020) (finding extraordinary circumstances warranted
20   due to uncertainty around reinfection and immunity).
21         The Court need not resolve the issue of whether Defendant has established
22   “extraordinary and compelling reasons.” Even assuming he can make such a showing, he
23   fails to meet his burden to demonstrate he is not a danger to others or the community and
24   that the § 3553(a) factors weigh in favor of release.
25         2. Danger to Others or the Community
26         Even where extraordinary and compelling reasons exist, the court must consider
27   whether the defendant is “a danger to the safety of any other person or to the community,
28   as provided in 18 U.S.C. § 3142(g)[.]” U.S.S.G. § 1.B1.13(1)(A), (2) cmt. n. 1. To make

                                                   4
                                                                              3:12-CR-00158-DMS-2
      Case 3:12-cr-00158-DMS Document 98 Filed 11/16/20 PageID.931 Page 5 of 6



 1   this assessment, the Court is directed to the factors set out in § 3142(g), including, among
 2   other things: (1) the nature and circumstances of the offense charged; (2) the history and
 3   characteristics of the person, including character, physical and mental condition, family
 4   ties, employment, financial resources, past conduct, criminal history, and drug and alcohol
 5   abuse; and (3) the nature and seriousness of the danger to any person or the community
 6   that release would impose. These factors overlap with the § 3553(a) factors.
 7         Defendant’s conviction in this case is for importation of methamphetamine, a non-
 8   violent drug offense. On December 16, 2011, Defendant was arrested after being referred
 9   to secondary inspection at the San Ysidro Port of Entry, where a search of his person
10   revealed approximately 0.98 kilograms of methamphetamine concealed under his clothing.
11   (Pre-Sentence Report (“PSR”), ECF No. 50, at 1.) The United States argues Defendant
12   would pose a danger to the community if released, noting Defendant has an extensive
13   criminal history with multiple convictions for violent offenses such as assault and robbery
14   which resulted in his placement in Criminal History Category VI. (ECF No. 94 at 17.)
15   While in custody, Defendant has been disciplined on numerous occasions, including for
16   fighting with another inmate and threatening bodily harm. (Ex. E to ECF No. 94 at 1–4.)
17         The Court agrees with the United States. Although Defendant’s underlying offense
18   was non-violent, his criminal history and disciplinary record weigh against a sentence
19   reduction.
20         3. § 3553(a) Factors
21         Finally, the Court must consider “the factors set forth in section 3553(a) to the extent
22   that they are applicable.” 18 U.S.C. § 3582(c)(1)(A). Section 3553(a) provides that the
23   sentencing court must impose a sentence that is “sufficient, but not greater than necessary
24   … (A) to reflect the seriousness of the offense, to promote respect for law, and to provide
25   just punishment for the offense; (B) to afford adequate deterrence to criminal conduct; (C)
26   to protect the public from further crimes of the defendant; and (D) to provide the defendant
27   with needed educational or vocational training, medical care, or other correctional
28   treatment in the most effective manner[.]” 18 U.S.C. § 3553(a)(2)(A)–(D). The court also

                                                   5
                                                                                3:12-CR-00158-DMS-2
       Case 3:12-cr-00158-DMS Document 98 Filed 11/16/20 PageID.932 Page 6 of 6



 1   must consider, among other factors, “the nature and circumstances of the offense and the
 2   history and characteristics of the defendant” and the “need to avoid unwarranted sentence
 3   disparities among defendants with similar records who have been found guilty of similar
 4   conduct.” Id. § 3553(a)(1),(6).
 5            Defendant has served over 97 percent of his ten-year sentence and argues that a
 6   reduction of the remaining time on his sentence is appropriate in light of the stress produced
 7   by his conditions of confinement during the pandemic. (ECF No. 88 at 1, 10–11). The
 8   United States contends that a sentence reduction is inappropriate for several reasons. It
 9   argues Defendant was convicted of a serious crime and failed to comply with halfway
10   house protocols. In March 2020, Defendant was released to a halfway house, but did not
11   return and was placed on escape status until his apprehension on March 25. (ECF No. 94
12   at 7.)
13            Although the Court is sympathetic to Defendant’s concerns regarding COVID-19,
14   on balance, a reduction in sentence is not warranted, especially given Defendant’s failure
15   to comply with halfway house protocols and the dangerousness factors discussed above.
16   Under § 3553(a), Defendant’s 120-month sentence, which is scheduled to terminate this
17   month, is not greater than necessary to address the overarching goals of punishment,
18   deterrence, protection of society, and rehabilitation. These factors weigh against releasing
19   Defendant at this time.
20                                                III.
21                                 CONCLUSION AND ORDER
22            For the foregoing reasons, Defendant’s motion for compassionate release pursuant
23   to 18 U.S.C. § 3582(c)(1)(A) is respectfully denied.
24            IT IS SO ORDERED.
25   Dated: November 16, 2020
26
27
28

                                                   6
                                                                                 3:12-CR-00158-DMS-2
